Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas M. Stabler (Reg. No. 60,452) on 3 May 2022.

The application has been amended as follows: 

	In Claims: 
	
1. (Currently Amended) A computing system comprising: 
	A memory and
	A processor configured to:
	…

	4. (Currently Amended) The computing system of claim 2, wherein processor is configured to prune the third partition from the third list of partition candidates of the third table when the node that includes the first partition paired with the second partition in the dependency graph is join-dependent on an output of a node that includes the third partition.

	12. (Currently amended) The method of claim 10, wherein the method further comprises pruning the third partition from the third list of partition candidates of the third table when the node that includes the first partition paired with the second partition in the dependency graph is join-dependent on an output of a node that includes the third partition.

	20. (Currently amended) The non-transitory computer-readable medium of claim 18, wherein the method further comprises pruning the third partition from the third list of partition candidates of the third table when the node that includes the first partition paired with the second partition in the dependency graph is join-dependent on an output of a node that includes the third partition.

	In Specification: 	
[0054] As will be appreciated based on the foregoing specification, the above-described examples of the disclosure may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof. Any such resulting program, having computer-readable code, may be embodied or provided within one or more non- transitory computer-readable media, thereby making a computer program product, i.e., an article of manufacture, according to the discussed examples of the disclosure. For example, the non-transitory computer-readable media may be, but is not limited to, a fixed drive, diskette, optical disk, magnetic tape, flash memory, external drive, semiconductor memory such as read-only memory (ROM), and/or random-access memory (RAM)

Allowable Subject Matter
Claims 1-2, 4-10, 12-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended claims, including pruning a second partition of a second table via a forward propagation within the dependency graph based on a join dependency in the dependency graph and pruning a third partition of a third table via a backward propagation within the dependency graph based on a backwards join dependency in the dependency graph, in the context of the remainder of the claims, is neither anticipated nor rendered obvious in view of the cited art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152